Title: Thomas Jefferson to Nicolas G. Dufief, 7 April 1816
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
            Monticello April 7. 16.
          
          I have too long neglected to remit you the amount of your account, which I believe is 24. D 68 c the reason has been that I wished to have made up a little catalogue of wants in the same way which has not yet been done; and being about setting out on a journey of a month’s absence, I must defer my catalogue, but in the mean time inclose you an order on mr Vaughan for the above sum. Accept the assurance of my great esteem and respect
          

Th: Jefferson
         